Per Curiam.
— The appeal in this case having been made returnable to the first day of the present term of this court, and the case having been reached in its regular order on the docket for final disposition and having been taken up for consideration by Division A of the court, and it appearing to the court that the clerk’s certificate to the transcript certifies only that certain numbered pages contain a correct “transcript of the records of the decree and judgment” in the above entitled case, “and a true and correct recital of all such papers and proceedings in said cause as appear upon the records and files of” his office that have been directed to be included in said transcript by the written demands of the parties, without stating that it contains correct copies of such papers and proceedings, it follows that no properly certified transcript of the record in said cause has ever been filed here. It is therefore ordered that the appeal be dismissed, at the cost of the appellants. See Burnham v. Driggers, 44 Fla. 168, 32 South. Rep. 796; First National Bank of Pensacola v. Oxford Lake Line, 45 Fla. 275, 34 South. Rep. 893; Akin v. Morgan, 50 Fla. 172, 39 South. Rep. 534.
Appeal dismissed.
Shackleford, C. J., and Cockrell, and Whitfield, JJ., concur;
Taylor and Hocker, JJ., concur.